Citation Nr: 1312090	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  06-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for pulmonary embolism.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from September 1988 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its remand in September 2011, the Board noted the Veteran raised a claim of service connection for chronic fatigue in May 2003.  To date, there does not appear to be any adjudication by the RO.  

The issue of service connection for chronic fatigue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal of the Veteran originally included a claim for service connection for depression.  In a rating decision in November 2012, the RO granted service connection for depression effective the date the Veteran's claim was received and awarded a noncompensable rating from May 2002 to December 2005, a 30 percent rating from December 2003 to November 2011, and a 50 percent rating thereafter.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for depression.

The issue of service connection for a pulmonary embolism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Congestive heart failure was not present in service; was not manifested to a compensable degree within one year from the date of separation from service; and is unrelated to an injury or disease or event in service.

2.  GERD was not present in service and is unrelated to an injury or disease or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for congestive heart failure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2003, March 2006, and September 2006.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in November 2010 and January 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and provided the Veteran a VA examination in November 2011 and an addendum dated in January 2013.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Further, as to the issues of service connection for congestive heart failure and GERD, the examiner provided opinions and explained the rationale behind those opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Law and Regulations

The Veteran seeks service connection for congestive heart failure and GERD because he has them and he was around chemicals and that he had to breathe a lot of smoke in service.  The Board accepts that the Veteran was around smoke and chemicals during service, as he was in the Marine Corps and was awarded the Kuwait Liberation Medal, the Southwest Asia Service Medal with 3 stars, and the Combat Action Ribbon.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  GERD is not a listed disease.  It is not clear whether the Veteran's heart diagnoses, cardiomyopathy and congestive heart failure is a listed chronic disease under § 3.309 as it includes cardiovascular-renal disease including organic heart diseases.  In this case, it doesn't matter if congestive heart failure is a listed disease or not, because even if it is considered as a chronic disease, there is no basis for service connection because there is no evidence of continuity of symptomatology.  Similarly, there is no evidence of congestive heart failure within a year of service and therefore no basis for presumptive service connection either.  38 C.F.R. § 3.309 (2012).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Because the Veteran served in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Section  3.317 also includes presumptive service connection for certain infectious diseases but the Board understands the Veteran is not claiming, nor is there any medical evidence to suggest, that he suffered any of the listed infectious diseases and this part of § 3.317 does not apply.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Service connection for Congestive Heart Failure

In the entrance examination, the Veteran did not give a history or symptoms for a heart disease or disability.  The physical examination for the heart was normal.  

A review of the service treatment records does not reveal any complaints, symptoms, diagnosis, or treatment involving the heart or cardiovascular system.  

At his separation examination in November 1993, the Veteran stated his health was good and he did not have any history of heart complaints such as chest pains, palpitations, or heart trouble.  

There is current evidence of cardiac disability as reflected by VA medical records showing cardiomyopathy in starting in September 2001.  At that time, the Veteran received treatment for pneumonia symptoms, but it was discovered that he had cardiomegaly and congestive heart failure.  He admitted to using amphetamines in the week prior to first seeking treatment and another note stated the Veteran had long term amphetamine use.  There is also a note suggesting the Veteran used cocaine and had long standing hypertension.  The physicians stated the cadiomegaly was of unknown origin but there was a possibility it resulted from amphetamine use.  

Shortly thereafter, the Veteran lost consciousness and did not have a pulse.  His father, a physician administered CPR and revived the Veteran.  Thereafter, because he continued with an irregular heartbeat, VA implanted a dual chamber ICD (implantable cardioverter defibrillator).

In November 2001, the VA medical providers stated the Veteran had idiopathic versus amphetamine induced cardiomyopathy.  

In July 2002, it was noted the Veteran was a methamphetamine user for eight years.  

By August 2002, a cardiac evaluation noted that after the ICD was implanted, the Veteran had a few palpitations but otherwise was essentially symptom free.  The Veteran was also on anticoagulant medication.  The physician noted that, although the Veteran was now free from amphetamine use, methamphetamine is associated with heart damage.  Strong science research yielded strong evidence that the methamphetamine causes myolysis and mitrochondrial damage.

The diagnosis of cardimyopathy and a history of congestive heart failure were noted in the Veteran's Persian Gulf War examination in May 2003.  

In a VA examination in November 2011, the Veteran gave a history of seeking treatment for bronchitis symptoms but it was discovered he had pneumonia.  Thereafter, he developed a pulmonary embolism.  While being treated for the embolism, the Veteran was noted to have arrhythmia (ventricular tachycardia) and diagnosed with cardiomyopathy.  The Veteran admitted to methamphetamine use starting in the military for at least six years.  He also reported the ICD implant although it has not fired for the last two years.  He did have an episode of bradycardia resulting in one additional hospitalization since the initial treatment in 2001. 

A February 2011 echocardiogram demonstrated normal LV systolic function with regional wall motion abnormalities.  The ejection fraction was 55 +/- 5 percent.  The left ventricular wall motion and contractility are within normal limits and the right ventricular global systolic function was normal.  A mild tricuspid regurgitation was noted.  The EKG was normal and physical examination did not reveal any abnormalities.  

As the examiner explained it, cardiomyopathy is a disease of the muscular tissue of the heart known as the myocardium and people with cardiomyopathy are at risk for congestive heart failure.  The examiner noted it was well documented in the literature that there is a direct relationship between developing cardiomyopathy and methamphetamine use with resulting symptoms of chest pain, palpitations, hypertension, including pulmonary hypertension, shortness of breath, myocardial ischemia, and even circulatory collapse.  Methamphetamine users triple the risk for developing cardiomyopathy.  The Veteran admitted to at least six years use of methamphetamine.  This usage may well likely be the cause of the Veteran's congestive heart failure and cardiomyopathy.  The examiner therefore concluded that the Veteran's cardiomyopathy and congestive heart failure are the result of methamphetamine usage and not the result of the Veteran's chemical and smoke exposure in service.  Thus, it was less likely than not that the congestive heart failure was incurred in, or caused by an in-service injury, event, or illness.  

As a preliminary matter, the Board first has determined that the presumption of service connection under § 3,317 does not apply as the veteran does not have an undiagnosed cardiac illness or a chronic multisystem illness involving the heart.  As more thoroughly explained below, the Veteran has been diagnosed with cardiomyopathy and then was later diagnosed with congestive heart failure (cardiac disabilities), but the medical evidence has determined the etiology of the cardiac disabilities.  Stated another way, the Veteran's symptoms are attributed to know diagnosed disabilities with an explained etiology.  As the preponderance of the competent and credible evidence of record shows that the Veteran's cardiac disabilities are attributable to known clinical diagnoses, the Board finds that 38 C.F.R. § 3.317 is not for application.  Therefore, service connection is not warranted for a cardiac disability as due to an undiagnosed illness or chronic multi-symptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Turning to the issue of direct service connection, the Board acknowledges that the Veteran has attributed his congestive heart failure and cardiomyopathy to service, particularly his exposure to smoke and chemicals while stationed in Saudi Arabia.  

The Veteran is competent to testify to the events in service and after, including when he developed the symptoms he attributes to his heart disability.  38 C.F.R. § 3.159.  

The question still remains as to whether the Veteran has a cardiac condition or heart problem and if so, whether it is due to service.

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, it is not clear whether either of the Veteran's heart diagnoses, cardiomyopathy and congestive heart failure, are one of the listed chronic diseases under § 3.309 as it lists cardiovascular-renal disease, including organic heart diseases.  Cardiomyopathy and the resulting congestive heart failure, as organic diseases of the heart, are listed as a disease under § 3.309 as a chronic disease.  Even if cardiomyopathy or congestive heart failure qualifies medically as an organic heart disease that is a cardiovascular-renal disease, there is no evidence that supports service connection under 38 C.F.R. § 3.303(b).  There is no evidence of cardiac or renal problems while the Veteran was in service nor did any cardiovascular-renal disease manifest itself to a compensable degree within a year after separation, nor is there evidence of continuity of symptomatology since service because the first complaints and diagnosis were in 2001, 8 years after discharge.  That leaves the question whether service connection can be established based upon all of the evidence under 38 C.F.R. § 3.303(d) 

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.  While the Board understands the Veteran is not claiming any heart symptoms started in service or shortly after separation, continuing to the present, the Veteran does claim the onset and continuous presence of symptoms since the diagnosis of cardiomyopathy and congestive heart failure in 2001.

It does not necessarily follow that there is a relationship between a current diagnosis, for example, cardiomyopathy, and the relationship as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.

Although the Veteran is competent to describe cardiac symptoms, unless his cardiac disabilities are conditions under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Neither cardiomyopathy nor congestive heart failure are conditions under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).
  
Furthermore, the diagnosis of cardiomyopathy or congestive heart failure cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, the diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has cardiomyopathy or congestive heart failure, or more generally, the in-service exposure to smoke and chemicals lead to the cardiac disabilities is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of cardiomyopathy or congestive heart failure or that the exposure to smoke and chemicals in Saudi Arabia lead to the cardiac disabilities since service based as an opinion based on causation due to service.

The Veteran, as a lay person, is competent not only to identify a simple medical condition, but also a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  VAMC physicians have not noted a conclusion relating the current heart disabilities to service.  Instead, the physicians have attributed the Veteran's use of methamphetamine to causing the cardiomyopathy.  

Thus, the Board finds that the only competent and credible medical evidence before the Board, as to the claim of service connection for congestive heart failure is the opinion of the VA examiners and the Veteran's medical providers.  In this instance, those with competent medical knowledge have attributed the Veteran's cardiomyopathy and congestive heart failure to his long term use of methamphetamine, not as due to exposure to smoke and chemicals or any other aspect of service.  

The Board notes the unfavorable medical opinions of the VA examiner and the VA medical providers are well reasoned, based upon scientific literature, detailed, provide a rationale that is consistent with other evidence of record, and the Veteran's symptoms, and, at least as to the VA examiner, included reviews of the claims file.  As both the VA examiner and VA treating physicians applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact.  They concluded that the methamphetamine use causing the heart disabilities which opposes, rather than supports, the claim.  Furthermore, the opinions of both the VA examiner and the VA physicians have provided the most probative evidence and the Board assigns the opinions the most weight as the opinions specifically addresses the question of the etiology of the diagnosis of cardiomyopathy and congestive heart failure and notes that there is no competent medical evidence favoring a connection between the Veteran's service and the cardiac diagnoses.  

While it is not absolutely clear, the Board acknowledges that there is some evidence in the record that the Veteran started using methamphetamine in service.  With respect to claims of service connection for a disability due to drug and alcohol abuse filed after October 31, 1990, the law prohibits an award of VA compensation for such disability, whether the claim is based on a theory of direct or secondary service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In light of the foregoing, the Board finds that the opinion of the VA examiner as persuasive evidence against the claim.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion that specifically addressed the question of the cause for the cardiac disabilities, the Board finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis of a current disability and its etiology, which opposes, rather than supports, the claim.  Accordingly, the weight of the medical evidence is against an association or link between any current disabilities of heart and service, including as caused by service exposure to smoke and chemicals.  

The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for GERD

In the entrance examination in December 1987, the Veteran did not give a history of GERD or any other symptoms.  The Veteran weighed 197 pounds.  

A review of the service treatment records does not reveal any complaints, symptoms, diagnosis, or treatment for GERD.

At his separation examination in November 2003, the Veteran denied any symptoms such as chest pain or pressure, frequent indigestion, or stomach, liver, or gastrointestinal problems.  The physical examination for the throat and gastrointestinal areas was normal.  There was no recorded weight.

In January 1994, shortly after separation, the Veteran denied shortness of breath or chest pains.

In July 2002, it was noted the Veteran had GERD.  The note states that within the last month and a half, he had symptoms day and night.  It is not clear if the author meant the symptoms started within the last month and a half or if the presence of the symptoms at all times was only started in the last month and a half.  

In May 2002, it was noted the Veteran weighed 227 pounds.

In March 2003, the diagnosis of GERD was noted in the Veteran's Persian Gulf War examination.  The Veteran reported real bad gastric reflux that often caused him to wake up.  He had been placed on medication, which helped alleviate the symptoms.  In a letter dated in April 2003, the Veteran was advised of the results of the examination and the letter also stated that GERD was not considered Persian Gulf related.  

In a VA examination in November 2011, the Veteran stated his GERD symptoms began while he was stationed in Saudi Arabia with burning, and indigestion.  He reported seeing a corpsman who gave him medication but it did not help him, and he used TUMS.  After returning to the United States, he began receiving and still used prescription medication, which helps him.  In 2008, the Veteran underwent gastric bypass surgery because he was overweight and diabetic.  The surgery has helped him keep his weight off.  An X-ray study of the upper GI area was normal other than showing evidence of the bypass surgery.  Swallowing function was normal and there was no evidence of mucosal ulceration in the esophagus or stricture and the gastroesophageal junction functioned normally.  

The examiner noted GERD is a chronic digestive disease that occurs when stomach acid and occasionally bile flows back into the esophagus, causing acid reflux and heartburn.  The examiner acknowledged the Veteran's assertions that his GERD symptoms began in service but the medical literature did not identify exposure to smoke or chemicals as risk factors for the development of GERD.  Instead, citing specific medical literature, the examiner noted only high cholesterol and smoking as independent risk factors for GERD along with obesity, and a hiatal hernia.  Noting at one point before his bypass surgery that the Veteran weighed 297 pounds with a body mass index of 45 (normal is less than 25), the Veteran had been morbidly obese.  Therefore, the examiner concluded more likely than not the Veteran's obesity was the etiology of his GERD.  

As a preliminary matter, the Board first has determined that the presumption of service connection under § 3,317 does not apply as the Veteran does not have an undiagnosed gastrointestinal illness or a chronic multisystem illness.  As more thoroughly explained below, the Veteran has been diagnosed with GERD and the medical evidence has determined the etiology of the GERD disability.  Stated another way, the Veteran's symptoms are attributed to a known diagnosis of GERD with an explained etiology.  As the preponderance of the competent and credible evidence of record shows that the Veteran's symptoms are attributable to known clinical diagnoses, the Board finds that 38 C.F.R. § 3.317 is not for application.  Therefore, service connection is not warranted as due to an undiagnosed illness or chronic multi-symptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Turning to the issue of direct service connection, the Board acknowledges that the Veteran has attributed his GERD to service, especially his smoke and chemical exposure.  For the same reasons the Board found the Veteran could not competently diagnose his cardiac disabilities and offer opinions as to their relationship to service, the Board also finds that the Veteran, as a lay person without medical knowledge and training, is not competent to diagnose he has GERD and offer an opinion that it is related to his service, including smoke and chemical exposure while stationed in Saudi Arabia.  

As also noted above, however, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms began in service and continued thereafter.  

The Board also acknowledges he reported to the VA examiner that his GERD symptoms began while stationed in Saudi Arabia.  The Board, however, does not find this evidence to be credible.  It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While the Board cannot ignore a Veteran's assertions, it must evaluate those statements along with all other relevant evidence of record.  Gaines v. West, 11 VA 353, 359 (1998).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

Here the Board has concluded the Veteran is not credible that he started suffering GERD symptoms in service.  It is not just the lack of notation of GERD or a GERD symptom such as heartburn that has formed the basis of the Board's finding, but rather, there is negative evidence that the Board finds more credible than the Veteran's assertions his GERD symptoms started in service.  Turning first to the service treatment records, the Board has reviewed the service treatment records and finds that the service treatment records are complete and there is no evidence that additional records of the Veteran's service have not been associated with the file.  Even though the Veteran asserts he sought treatment from a corpsman, the service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of GERD or any stomach or esophagus symptom such as indigestion, heartburn, etc.  The Board notes that the service treatment records demonstrate more than just a lack of documentation of GERD, they demonstrate that the Veteran himself at the time did not believe he had GERD or was suffering from GERD symptoms.  At his separation examination, he stated his health was good and he denied symptoms such as chest pain, indigestion, heartburn, or stomach troubles.  From this finding, the Board concludes that the Veteran was not experiencing GERD while in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence);Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).

In January 1994, the Veteran, shortly after separation denied any chest pains which is some indication that at that time he was not suffering or believed he was suffering from a GERD type symptom.  The first indication he had any GERD symptoms is 2002 when he may have had GERD symptoms for about a month and a half.  Even if he meant the symptoms had only worsened in the past month and a half, it still does not place the onset of GERD to the time he was in service.  Thus, there is a period of approximately 9-10 years between the Veteran's service, ending in 1993, and the start of any documentation of GERD symptoms.  A lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Therefore, for the foregoing reasons, the Board finds that the Veteran is not credible with respect to his reports of continuity of symptomatology and the onset of his GERD.  

Furthermore, there is no competent medical evidence linking the etiology of the Veteran's GERD to active service.  The Board finds that the only competent and credible medical evidence before the Board, as to the claim of service connection for GERD is the opinion of the VA examiner, who concluded that the Veteran's obesity lead to the development of GERD and furthermore, medical literature has not demonstrated any relationship between GERD and exposure to smoke and chemicals.  The examiner also did not attribute GERD to any other aspect of service.  

The Board notes the unfavorable medical opinions of the VA examiner are well reasoned, based upon scientific literature, detailed, provide a rationale that is consistent with other evidence of record, and included review of the claims file and the Veteran's symptoms.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact.  The examiner concluded that the Veteran's obesity caused the development of GERD which opposes, rather than supports, the claim.  Furthermore, the opinion of the VA examiner has provided the most probative evidence and the Board assigns the opinion the most weight as it specifically addresses the question of the etiology of the diagnosis of GERD and notes that there is no competent medical evidence favoring a connection between the Veteran's service and GERD.  

In light of the foregoing, the Board finds that the opinion of the VA examiner as persuasive evidence against the claim.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion that specifically addressed the question of the cause for GERD, the Board finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis of a current disability of GERD and its etiology, which opposes, rather than supports, the claim.  Accordingly, the weight of the medical evidence is against an association or link between any current GERD disability and service, including as caused by service exposure to smoke and chemicals.  

The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for congestive heart failure is denied.

Entitlement to service connection for GERD is denied.


REMAND

In September 2001, the Veteran sought treatment for what appeared to be pneumonia symptoms.  During treatment, it was discovered the Veteran had lesions in both lungs that were at first believed to be carcinoid lesions.  In October 2001, the Veteran underwent a right lung wedge resection to remove the lesion.  The final biopsy diagnosis was a pulmonary infarction or pulmonary embolism.

In September 2011, the Board remanded the claim for a VA pulmonary examination to determine whether the Veteran had any current disability from the pulmonary embolism and if so, its relationship to service.  A VA examination occurred in November 2011 and the examiner issued a report as well as an addendum in January 2013.  The examiner, however, discussed only whether the Veteran has sleep apnea and its relationship to service.  There was no discussion relating to the Veteran's assertion that his pulmonary embolism, and subsequent treatment and residuals are related to service.  

A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA pulmonary examination.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current pulmonary or lung disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any pulmonary or lung disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically discuss the etiology to the Veteran's pulmonary embolism diagnosed in 2001, including whether it is due to the Veteran's exposure to smoke and chemicals while stationed in the Persian Gulf in the early 1990s.

The examiner is also asked to discuss whether the Veteran has any current residuals from the pulmonary embolism that was diagnosed and removed in 2001.

2.  After the foregoing development is completed, readjudicate the claim of service connection for a pulmonary embolism.  It the benefit sought remains denied, furnish the Veteran and his service representative a supplemental statement of the case and a reasonable time to respond and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


